NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2647-17T4

TAMIKA COVINGTON,

          Plaintiff-Appellant,

v.

CENTRAL JERSEY DISTRICT
BOARD #193 OF I.A.A.B.O.
CORP., a/k/a INTERNATIONAL
ASSOCIATION OF APPROVED
BASKETBALL OFFICIALS,
BOARD 193, a New Jersey Non-
Profit Corporation; FRED DUMONT,
in his official and individual capacity;
HAMILTON SCHOOL DISTRICT,
a/k/a HAMILTON TOWNSHIP
BOARD OF EDUCATION,

     Defendants-Respondents.
________________________________

                    Argued September 18, 2019 – Decided September 1, 2020

                    Before Judges Fuentes, Haas, and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-1674-15.

                    David Zatuchni argued the cause for appellant.
            Andrew Lee Watson argued the cause for respondents
            International Association of Approved Basketball
            Officials Board 193 and Fred Dumont (Pellettieri,
            Rabstein and Altman, attorneys; Andrew Lee Watson,
            of counsel; Elyse Claudine Herman, on the brief).

            Casey P. Acker argued the cause for respondent
            Hamilton School District (Lenox Law Firm, attorneys;
            Gregory J. Giordano, of counsel; Casey P. Acker, on
            the brief).

PER CURIAM

      Plaintiff Tamika Covington works as an official in high school basketball

games under the auspices of the International Association of Approved

Basketball Officials Board 193 (Board 193), a nonprofit organization. Board

193 has the exclusive authority to assign basketball officials to oversee games

in area high schools. Plaintiff filed a civil action in the Law Division against

the Hamilton Township School District Board of Education (Hamilton School

District), Board 193, and its president Fred Dumont, alleging gender

discrimination under the Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to

-49. Plaintiff claims defendants intentionally excluded her from officiating in

boys basketball games because of her sex.

      Plaintiff appeals from an order entered by the motion judge granting the

Hamilton School District's summary judgment motion and dismissing her


                                                                        A-2647-17T4
                                       2
complaint as a matter of law. The motion judge found plaintiff cannot assert a

claim of gender discrimination against the Hamilton School District under the

LAD because she was not an employee. As a corollary of this reasoning, the

judge found that plaintiff's claims against Board 193 and Dumont, as aiders and

abettors of the Hamilton School District's alleged discriminatory policy, were

also not cognizable as a matter of law.

      In this appeal, plaintiff argues the motion judge erred in finding plaintiff

was not an employee of the Hamilton School District. Alternatively, she argues

the judge misapplied principles of issue preclusion to bar her from asserting a

claim of gender discrimination against defendants in her capacity as an

independent contractor under N.J.S.A. 10:5-12(l). Defendants argue the judge

correctly granted their motions for summary judgment because plaintiff's claims

are barred by the United States District Court's ruling concerning her

employment status.     Furthermore, even if we were to disagree with the

preclusion argument, Board 193 and Dumont argue plaintiff's LAD claims as an

independent contractor are barred by the two-year statute of limitations.

      We hold that plaintiff's complaint alleging LAD claims against defendants

as an independent contractor are not barred by the doctrines of res judicata or

collateral estoppel based on the United States District Court's decision to deny


                                                                            A-2647-17T4
                                          3
plaintiff's motion to amend her federal complaint to include such a claim. We

nevertheless affirm the order granting defendants' motion for summary judgment

because plaintiff's LAD claims are barred by the two-year statute of limitations.

                                        I.

      Because the motion judge dismissed this case on summary judgment, we

will consider all of the relevant material facts in the light most favorable to

plaintiff, including any and all inferences that can be rationally drawn therefrom.

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995); R. 4:46-2(c).

We review the court's order granting summary judgment de novo. Green v.

Monmouth University, 237 N.J. 516, 529 (2019).

      Plaintiff asserted the following facts in a certification she submitted in

opposition to defendants' motions for summary judgment:

            I joined Board 193 in or about 1996 because Board 193
            was the association that exclusively and solely assigned
            all the basketball officials for the Schools Districts
            locally in central New Jersey where I lived, including
            for Trenton, Princeton, Hamilton, Ewing, Hightstown,
            Hopewell Valley, Lawrence, West Windsor,
            Allentown, Robbinsville, as well as various local
            private and preparatory schools. If I wanted to be
            involved and participate as a basketball official in
            central New Jersey, I had to become a member of Board
            193 since the local Athletic Directors of the School
            Districts used only Board 193 as their assigning
            organization.


                                                                           A-2647-17T4
                                        4
            [(emphasis added).]

      The Hamilton School District pays a fee to the basketball officials

assigned by Board 193. The amount of monetary compensation is determined

by the school districts and is non-negotiable. Officials are paid through a

voucher system and are not entitled to receive any benefits. The Hamilton

School District does not deduct income taxes from an official's compensation

nor issue W-2 tax forms to document the amount of compensation it paid in a

given tax-year.    Instead, school districts provide officials with a 1099

independent contractor form only if the amount of compensation it paid to the

official exceeds $600 in a given tax-year.

      As a high school basketball official, plaintiff is required to wear a uniform

to referee a game. The Hamilton School District does not provide the official's

uniforms. The games take place within the school district at a time and location

determined by the school district.     Coaches and athletic directors who are

employed by school districts may request Board 193 not to assign a particular

official. The Hamilton School District has never exercised this prerogative.

Board 193 is exclusively responsible to train, evaluate, and assign officials to

area high school basketball games.




                                                                           A-2647-17T4
                                        5
      Plaintiff initially filed her complaint against Board 193 and Dumont in the

United States District Court for the District of New Jersey on July 21, 2008. She

alleged gender discrimination and retaliation in violation of federal and state

law. Plaintiff amended this complaint in June 2009 to add the Hamilton School

District as a defendant. Plaintiff's current counsel became involved in this case

in 2010. Plaintiff filed a second amended complaint on September 25, 2010. In

this second amended complaint, plaintiff included the following factual claims

relevant to the issues raised in this appeal:

             32. Board 193 operates as a closed shop "assignor" of
             basketball officials in the Central New Jersey area to
             schools, conferences, and tournaments.

                ....

             34. The persons who assign basketball officials on
             behalf of Board 193 are Board 193 members and
             officers that hold the formal title of "Assignor."

             35. The Assignors of Board 193 were placed into this
             role and position by President Fred Dumont and/or the
             governing committee of the Board.

             36. The Assignors at all relevant times understood
             themselves to be acting on behalf of Board 193, and
             were at all relevant times held out by Board 193 as
             Assignors acting on behalf of the Board.

             37. It is the job of the Assignors of Board 193 to
             provide schools, conferences, and tournaments with


                                                                         A-2647-17T4
                                         6
            basketball officials and to match officials with
            officiating employment opportunities at schools.

            38. Accordingly, Board 193 qualifies as an
            "employment agency" pursuant to 42 U.S.C. 2000e-
            2(b). This provision of Title VII makes it unlawful "for
            an employment agency to fail or refuse to refer for
            employment, or otherwise to discriminate against, any
            individual" on the basis of sex.

      In an order dated July 29, 2011, United States District Judge Garrett

Brown granted defendants' motion to dismiss plaintiff's federal law claims stated

in her second amended complaint.          Judge Brown also declined to assert

supplemental jurisdiction over plaintiff's state law claims and dismissed these

state claims without prejudice. Plaintiff appealed Judge Brown's order to the

Third Circuit Court of Appeals. The Third Circuit reversed Judge Brown's

decision and remanded the case to the District Court to permit plaintiff to

provide additional facts in support of her federal claims. Covington v. Int'l Ass'n

of Approved Basketball Officials, 710 F.3d 114, 119 (3d Cir. 2013).

      At this stage of the litigation, plaintiff asserted federal legal claims against

Board 193; the New Jersey State Interscholastic Athletic Association (NJSIAA),

the entity that controls and supervises post-season tournament games and

assigns officials to referee those games; the International Association of

Approved Basketball Officials (IAABO), and the Colonial Valley Conference


                                                                              A-2647-17T4
                                          7
(CVC). The Third Circuit noted, however, that plaintiff had not made any

federal claims against Dumont. Id. at 117 n. 2. The Third Circuit upheld the

District Court's decision to dismiss with prejudice plaintiff's claims against

IAABO and CVC, and remanded the "matter to the District Court to give

Covington an opportunity to provide more facts as to her claim against [the]

Hamilton [School District], Board 193, and NJSIAA." Id. at 120.

      On remand, the District Court conducted a scheduling conference. While

discovery was still ongoing, plaintiff sought to file a third amended complaint.

In a letter dated April 24, 2013 addressed to the Magistrate Judge, plaintiff's

counsel stated:

            Defendants in this matter claim that Ms. Covington is
            an independent contractor rather than an employee in
            the provision of her basketball officiating services, and
            therefore there can be no liability under her federal
            cause of action under Title VII.

            The purpose of the proposed amendment is to clarify in
            the pleadings that even if [d]efendants are correct that
            Ms. Covington is an independent contractor rather than
            an employee, this does not dispose of their liability
            under Ms. Covington's State law supplemental claims
            under the LAD.

      The Magistrate Judge denied plaintiff's motion to amend her complaint

for a third time. In a memorandum of opinion in support of his decision, the

Magistrate Judge first determined that the scope of the remand ordered by the

                                                                        A-2647-17T4
                                       8
Third Circuit did not confine him to only reviewing Title VII claims. The

District Court also had supplemental jurisdiction over plaintiff's state law claims

under 28 U.S.C. §1367(a). The Magistrate Judge noted that plaintiff sought to

amend her complaint for a third time to include a claim against the Hamilton

School District, in her role as an independent contractor, for engaging in alleged

discriminatory practices based on sex under N.J.S.A. 10:5-12(l)1 of the LAD.

        The Magistrate Judge noted that "[w]hile such amendments are to be

liberally granted, such liberality does not extend to amendments that are unduly

delayed, prejudicial, made in bad faith or futile." The Magistrate Judge first

addressed the question of timeliness and noted the case was then "more than five

years old."2     Plaintiff had twice amended the complaint.        Discovery was

complete and the parties were "on the eve of filing dispositive motions."

"[O]ther than the oversight of counsel[,]" plaintiff did not offer any grounds for

not including this theory of liability earlier.




1
  Under N.J.S.A. 10:5-12(l), it is an unlawful employment practice or unlawful
for any person to refuse to contract with any person on a variety of bases,
including sex, gender identity or expression, and/or affectional or sexual
orientation.
2
    The Magistrate Judge issued the decision on October 11, 2013.
                                                                           A-2647-17T4
                                          9
      Finally, despite plaintiff's counsel then belated discovery of our then

three-year-old decision in J.T.'s Tire Service, Inc. v. United Rentals North

America, Inc., 411 N.J. Super. 236 (App. Div. 2010), we have repeatedly

reaffirmed the LAD's public policy that prohibits the refusal to do business with

an independent contractor based on sex. Id. at 240 (citing Nini v. Mercer County

Cmty. Coll., 406 N.J. Super. 547, 557 (App. Div. 2009); Rubin v. Forest S.

Chilton, 3rd, Mem'l Hosp., Inc., 359 N.J. Super. 105, 110-11 (App. Div. 2003);

Horn v. Mazda Motor of Am., Inc., 265 N.J. Super. 47, 63 (App. Div. 1993)).

In this light, the Magistrate Judge found that whether due to attorney oversight

or the result of a strategic decision, "the fact remains that it is incumbent on the

party seeking to amend to show that there has been no undue delay in bringing

the amendment before the [c]ourt." The Magistrate Judge found plaintiff did

not provide a reasonable explanation to justify this undue delay in seeking to

amend her complaint for a third time.

      The Magistrate Judge next concluded that allowing plaintiff to amend her

complaint at this phase of the litigation would also prejudice defendants. He

emphasized that throughout more than five years of discovery, defendants'

defense strategy had been predicated on plaintiff's alleged employment

relationship. By the time plaintiff's motion to amend her complaint for a third


                                                                            A-2647-17T4
                                        10
time was ripe for disposition in November 2013, the discovery period had been

closed for five months. Against this backdrop, the Magistrate Judge found

defendants' claim of prejudice "compelling."

            In large part, this is due to the fact that they built their
            defense based upon evidence of their employment of
            women. If the focus were to change to [p]laintiff as an
            independent contractor, they, and particularly [the
            Hamilton School District], would in turn want to shift
            the evidence supporting their defenses, to include other
            women with whom they have contracted over the years.
            In the context of athletic relationships, and more
            particularly women referees, they note that this would
            entail reaching out to [Hamilton School District's]
            former athletic directors, many of whom have retired
            and some of whom have passed away in the ten years
            since [p]laintiff's claim first arose. While that evidence
            may have been available to them in 2008 when the
            [c]omplaint was first filed, [most] of it is likely gone at
            this late stage.

      The Magistrate Judge thus denied plaintiff's motion to amend her

complaint for a third time "both because it is untimely at this late stage of the

litigation, and because allowing it would clearly impose substantial prejudice on

the [d]efendants remaining in the case."

                                        II.

      Plaintiff filed this LAD action in the Mercer County Law Division on July

13, 2015, alleging gender discrimination as an employee of the Hamilton School

District, and characterizing Board 193 and Dumont as aiders and abettors.

                                                                           A-2647-17T4
                                       11
Alternatively, plaintiff alleged she was entitled to relief as an independent

contractor under N.J.S.A. 10:5-12(l). The Hamilton School District moved for

summary judgment before the Law Division judge arguing plaintiff was not its

employee and was procedurally barred from relitigating her claims as an

independent contractor based on the Federal District Court's ruling.

      On January 16, 2016, the Law Division judge granted the Hamilton School

District's motion and dismissed the case with prejudice. Applying this court's

twelve-factor test for determining the employment status of a litigant in

Pukowsky v. Caruso, 312 N.J. Super. 171, 182-83 (App. Div. 1998),3 the motion

judge concluded plaintiff has never been an employee of the Hamilton School

District. The Hamilton School District argues that based on the Federal District

Court's earlier ruling, plaintiff was precluded under res judicata from relitigating

the question of her employment status in the Superior Court. Alternatively,

defendants argue the motion judge correctly applied the test in Pukowsky to

conclude plaintiff was not an employee of the Hamilton School District.




3
  Our Supreme Court has adopted the twelve-factor "hybrid" approach in
Pukowsky for determining whether a party seeking relief under the LAD is an
employee of the defendant. D'Annunzio v. Prudential Ins. Co. of America, 192
N.J. 110, 123 (2007); see also Estate of Kotsovska, ex rel. Kotsovska v.
Liebman, 221 N.J. 568, 594 (2015).
                                                                            A-2647-17T4
                                        12
      We disagree that plaintiff was barred under res judicata from asserting this

LAD claim in the Superior Court.

            The principle of res judicata has evolved principally in
            the judicial system to prevent the same claims
            involving the same parties from being filed and brought
            before a court repeatedly. Velasquez v. Franz, 123 N.J.
498, 505 (1991). It is a salutary rule that respects the
            finality of the initial decision, limits the burden of
            litigation on adverse parties, and removes unnecessary
            litigation from the courts.

            [Ten Stary Dom Partnership v. Mauro, 216 N.J. 16, 39
            (2013).]

      Here, the Federal District Court exercised its supplemental jurisdiction to

review and deny plaintiff's motion to amend her complaint to assert a claim

against defendants under the LAD as an independent contractor. The Federal

Court's ruling denying the motion to amend did not reach the underlying merits

of plaintiff's claims. In Velasquez, the Court explained:

            The rationale underlying res judicata recognizes that
            fairness to the defendant and sound judicial
            administration require a definite end to litigation. The
            doctrine evolved in response to the specific policy
            concerns of providing finality and repose for the
            litigating parties; avoiding the burdens of re[-]litigation
            for the parties and the court, and maintaining judicial
            integrity by minimizing the possibility of inconsistent
            decisions regarding the same matter.

            [123 N.J. at 505.]


                                                                          A-2647-17T4
                                       13
      The doctrine of res judicata contains three basic elements: "(1) the

judgment in the prior action must be valid, final, and on the merits; (2) the

parties in the later action must be identical to or in privity with those in the prior

action; and (3) the claim in the later action must grow out of the same transaction

or occurrence as the claim in the earlier one." Watkins v. Resorts Int’l Hotel &

Casino, 124 N.J. 398, 412 (1991). For a ruling to have preclusive effect, "it

must be a valid and final adjudication on the merits of the claim." Velazquez,
123 N.J. at 506.

      Here, the issues before the Federal Magistrate Judge and the Law Division

judge were not identical. The federal court was asked to decide whether to grant

plaintiff's motion to amend her complaint for a third time. The Law Division

was asked to apply the standard codified in Rule 4:46-2(c), and determine

whether plaintiff's complaint was legally sustainable. Of particular relevance to

this analysis, the Federal Magistrate Judge did not conclude that plaintiff's

independent contractor claim was futile.

      Despite its silence as to a limitations period, it is now well-settled that the

two-year limitations period of N.J.S.A. 2A:14-2 applies to LAD claims,

"regardless of the underlying factual nature of the particular LAD claim."

Rodriguez v. Raymours Furniture Co. Inc., 225 N.J. 343, 357 (2016) (citing


                                                                              A-2647-17T4
                                         14
Montells v. Haynes, 133 N.J. 282, 291-92 (1993)). Although this issue was

raised by defendants at oral argument, the motion judge did not decide the

summary judgment motion on this basis. However, it is long-settled that "[a]

judgment will be affirmed on appeal if it is correct, even if the judge provided

the wrong reasons for the decision." Neu v. Planning Bd. of Tp. of Union, 352
N.J. Super. 544, 551 (App. Div. 2002).

      Plaintiff filed her Superior Court complaint on July 13, 2015. Every

deposition taken in this proceeding occurred prior to July 13, 2013. The last

basketball season plaintiff identified to demonstrate she was discriminated

because of gender occurred from November 2012 to April 2013.             All the

certifications relied on by plaintiff were signed before July 13, 2013. In short,

there is no evidence in the record supporting that an alleged LAD violation

occurred after July 13, 2013. Plaintiff was not an employee of the Hamilton

School District and thus not protected by the LAD.      We discern no basis to

overturn the Law Division's order granting defendants' motion for summary

judgment and dismissing as a matter of law plaintiff's claims as an independent

contractor under N.J.S.A. 10:5-12(l).

      Affirmed.




                                                                         A-2647-17T4
                                        15